Case 1:21-cr-00013-AJT Document 3 Filed 02/05/21 Page 1 of 1 PagelD# 4
L j Ll

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 1:21-cr-00013-AJT__, Case Name _USAv. Cheema
Party Represented by Applicant: Cheema

lo: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials, please) Caroline DeLisle Ciraolo

 

 

 

Bar Identification Number 453882 State District of Columbia
Firm Name Kostelanetz & Fink, LLP _
Firm Phone £ (202) 875-8000 Direct Dial # (443) 845-4898 FAX # (212) 808-8108

 

 

 

E-Mail Address cciraolo@kflaw.com
Olfice Mailing Address Kostelanetz & Fink, LLP, 601 New Jersey Ave, NW, Suite 260, Washington, DC 20001

Name(s) of federal court(s) in which | have been admitted US Tax Court; US CFC; USDC - DC, MD; USCA - 4th, 9th, Fed, Circuit; SCOTUS

| certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

| have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

| hereby certify that, within ninety (90) days before the submission of this application, | have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

lam am not _ an a full-time employee of the United States of America. and a bef) ption {rym the °F) 2) fee.
fAAl
(Applicant's Signature)

|, the undersigned, do certify that | am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. [ affirm that his/her personal and professional character and standing are good, and

petition the court to admit the applicant pre fac vice.
: SS” 2/4/2021

(Signature) (Date)
547

 

 

Jay Nanavati g Y
(Typed or Printed Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid | or Exemption Granted
The motion for admission isGRANTED sor DENIED

 

(Judge's Signature) (Date)
